Counsel for respondent contend that the statute in question is not in violation of the contract clause of the Federal Constitution, because the bondholder still has a substantial remedy left by way of *Page 352 
mandamus, citing Cragin v. Ocean  Lake Realty Co., 101 Fla. 1337, 135 So. 795. But this is not exactly the point here involved. Here the bondholders had two sources of security to protect the payment of his bonds; one, the taxing power of the city as it existed when the bonds were issued, which could be compelled to be exercised by mandamus, and the other the property of the city which could be reached by judgment and execution. When the contract was made, the bondholder had the right to rely upon both of these securities; assets, if you will, and the only remedy to enforce the payment of the contract against the City's property was by judgment and execution. Under the federal decisions it appears that to take away the only effective remedy against city property would be an impairment of the contract. See the United States Supreme Court decisions cited in Folks v. Marion County, 163 So. 298, 121 Fla. 17.